DETAILED ACTION
In Preliminary Reply filed on 08/16/2019, Claims 1-17 are pending, Claims 1-12 are currently amended, Claims 14-18 are newly added. Claims 1-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: Line 12 recites the phrase “as determined according to ASTM D3418: and” should read as “as determined according to ASTM D3418; and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the part material may include <1% wt components" in line 2.  It is unclear whether the part material must or optionally include <1% wt components of other material. For the purpose of compact prosecution, the examiner interpreted the limitation as “the part material optionally include <1% wt components". 
The term “close proximity” in claim 11 is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how close is close proximity with respect to the position of a base member and nozzle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/133912 (“Audenaert et al” hereinafter Audenaert).
Regarding Claim 1, Audenaert teaches a method for manufacturing a three-dimensional object using an additive manufacturing system (Page 3, lines 2-14, a method in laser sintering process to achieve layer-by-layer construction of an object), comprising: 
- printing layers of the object (3D) from a composition (C) (Page 3, lines 2-5, object is formed by applying layers of fluoropolymer or co-polymer powder), wherein composition (C) is a part material comprising at least one fluorinated thermoplastic elastomer (Pages 3, lines 18-22). Audenaert further teaches the use of the polymer (F-TPE) (Page 3, line 26, polyvinylidene fluoride) comprises at least 50 mole percent of 
- at least one elastomeric block (A) (Page 3, lines 26-29, at least 50 mole percent of vinylidene fluoride, which is an elastomeric block) consisting of a sequence of recurring units, said sequence comprising recurring units derived from at least one fluorinated monomer (vinylidene fluoride are derived from fluorinated monomer), said block (A) possessing a glass transition temperature of less than 250C, as determined according to ASTM D3418 (same composition, thus same properties, see explanation below): and 
- at least one thermoplastic block (B) (Page 3, lines 26-33, at least one comonomer that would readily copolymerize with vinylidene fluoride) consisting of a sequence of recurring units, said sequence comprising recurring units derived from at least one fluorinated monomer (Page 3, lines 26-33, the group of comonomer are derived from fluorinated monomer), wherein the crystallinity of said block (B) and its weight fraction in the polymer (F-TPE) are such to provide for a heat of fusion of the polymer (F-TPE) of at least 2.5 J/g, when determined according to ASTM D3418 (same composition, thus same properties, see explanation below).
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 
Audenaert fails to explicitly teach generating a digital representation of the three-dimensional object, and slicing the same into multiple horizontal layers, so as to generate printing instructions for each of the said horizontal layers. 
However, Audenaert teaches the use of laser sintering process to form a 3D object through layer-by-layer construction (Page 3, lines 2-14). One of ordinary skill in the art would likely to find it obvious that it is required to generate a digital representation of the three-dimensional object, and slicing the same into multiple horizontal layers, to generate printing instructions for each of the said horizontal layers to manufacture the 3D object in layer-by-layer using laser sintering process. 
Regarding Claim 2, Audenaert teaches the method of Claim 1, wherein polymer (F-TPE) (Page 3, line 26, polyvinylidene fluoride) comprises; 
- at least one elastomeric block (A) (Page 3, lines 26-29, at least 50 mole percent of vinylidene fluoride, which is an elastomeric block) selected from the group consisting of: 
(1) vinylidene fluoride (VDF)-based elastomeric blocks (AVDF) (Page 3, lines 26-29, at least 50 mole percent of vinylidene fluoride) consisting of a sequence of recurring units, said sequence comprising recurring units derived from VDF and recurring units derived from at least one fluorinated monomer different from VDF, said fluorinated monomer different from VDF (Page 4, lines 11-14, an example of copolymer is vinylidene fluoride monomer units with hexafluoropropane); and 

- at least one thermoplastic block (B) (Page 3, lines 26-33, at least one comonomer that would readily copolymerize with vinylidene fluoride) consisting of a sequence of recurring units derived from at least one fluorinated monomer (Page 3, lines 26-33, the group of comonomer are derived from fluorinated monomer). 
Regarding Claim 4, Audenaert teaches the method of claim 1, wherein block (B) (Page 3, lines 26-33, at least one comonomer that would readily copolymerize with vinylidene fluoride) consists of a sequence of recurring units, said sequence comprising: 
- recurring units derived from one or more than one fluoromonomer selected from the group consisting of 
(a) C2-C8 perfluoroolefins (Page 3, lines 26-33, the group of comonomer such as tetrafluoroethylene are derived from fluorinated monomer and contains 2 carbons as implies by ethylene); 
(b) hydrogen-containing C2-C8 fluoroolefins; 
(c) C2-Cs chloro- and/or bromo-containing fluoroolefins; 
(d) perfluoroalkylvinylethers of formula CF2=CFORf1, wherein Rn is a CI-C6 perfluoroalkyl group; 
(e) perfluorooxyalkylvinylethers of formula CF2=CFOXo, wherein Xo is a C1-C12 perfluorooxyalkyl group comprising one or more than one ethereal oxygen atom; and 

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
(f) (per)fluorodioxoles of formula:   wherein each of Rf3, Rf4, Rf5 and Rf6, equal to or different from each other, is independently a fluorine atom or a C1-C6 perfluoro(oxy)alkyl group, optionally comprising one or more oxygen atoms; and 
- optionally, recurring units derived from one or more than one hydrogenated monomer.
Regarding Claim 5, Audenaert  teaches the method of claim 1, wherein the weight ratio between blocks (A) and blocks (B) in the fluorinated thermoplastic elastomer is comprised between 95:5 and 10:90 (Page 3, lines 33- Page 4, lines 4).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 6, Audenaert teaches the method of claim 1, wherein the part material consists essentially of polymer (F-TPE) (Pages 3, lines 18-22), being understood that the part material may include < 1% wt components other than the polymer (F-TPE) without these components substantially affecting the performance and the properties of the polymer (F-TPE).  
Regarding Claim 7, Audenaert teaches the method of claim 1, wherein composition (C) (Page 3, lines 2-5, object is formed by applying layers of fluoropolymer or co-polymer powder) comprises one or more than one additional polymer materials having thermoplastic behaviour, and/or wherein composition (C) comprises one or more than one ingredients selected from the group consisting of thermal stabilizers, fillers 
Regarding Claim 9, Audenaert teaches the method according claim 1 wherein the method includes a step of printing layers of the part material, according to a technique selected from the group consisting of extrusion-based techniques, jetting, selective laser sintering (Page 3, lines 2-14, a method in laser sintering process to achieve layer-by-layer construction of an object), powder/binder jetting, electron-beam melting and stereolithography.  
Regarding Claim 14, Audenaert teaches the method of Claim 1, wherein elastomeric block (A) (Page 3, lines 26-29, at least 50 mole percent of vinylidene fluoride, which is an elastomeric block) selected is selected from the group consisting of:
(1) vinylidene fluoride (VDF)-based elastomeric blocks (AVDF) consisting of a sequence of recurring units (Page 3, lines 26-29, at least 50 mole percent of vinylidene fluoride), said sequence comprising recurring units derived from VDF and recurring units derived from at least one fluorinated monomer different from VDF (Page 4, lines 11-14, an example of copolymer is vinylidene fluoride monomer units with hexafluoropropane), said fluorinated monomer different from VDF is selected from the group consisting of: 
(a) C2-C8 perfluoroolefins (Page 4, lines 11-14, hexafluoropropane are derived from fluorinated monomer and contains 3 carbons as implies by propane); 
(b) hydrogen-containing C2-C8 fluoroolefins different from VDF; 
(c) C2-C8 chloro- and/or bromo-containing fluoroolefins; 

(e) perfluorooxyalkylvinylethers of formula CF2=CFOXo, wherein Xo is a C1-C12 perfluorooxyalkyl group comprising one or more than one ethereal oxygen atom; and 
(f) (per)fluorodioxoles of formula:  
    PNG
    media_image2.png
    58
    80
    media_image2.png
    Greyscale
  wherein each of Rf3, Rf4, Rf5 and Rf6, equal to or different from each other, is independently a fluorine atom, a C1-C6 perfluoro(oxy)alkyl group, optionally comprising one or more oxygen atoms; and 
(2) tetrafluoroethylene (TFE)-based elastomeric blocks (ATFE) consisting of a sequence of recurring units, said sequence comprising recurring units derived from TFE and recurring units derived from at least one fluorinated monomer different from TFE, said fluorinated monomer being selected from the group consisting of those of classes (b), (c), (d), (e) as defined above.  
Regarding Claim 16, Audenaert teaches the method of claim 4, wherein block (B) consists of a sequence of recurring units (Page 3, lines 26-33, at least one comonomer that would readily copolymerize with vinylidene fluoride), said sequence comprising:
- recurring units derived from one or more than one fluoromonomer selected from the group consisting of: tetrafluoroethylene (TFE) (Page 3, lines 26-33, the group of comonomer such as tetrafluoroethylene are derived from fluorinated monomer); hexafluoropropylene (HFP); vinylidene fluoride (VDF); vinyl fluoride; trifluoroethylene 
    PNG
    media_image2.png
    58
    80
    media_image2.png
    Greyscale
wherein each of Rf3, Rf4, Rf5 and Rf6, equal to or different from each other, is independently -F, -CF3, -C2F5, -C3F7, -OCF3 or -OCF2CF2OCF3; and 
- optionally, recurring units derived from one or more than one hydrogenated monomer selected from ethylene, propylene, (meth)acrylic monomers, and styrenic monomers.  
Regarding Claim 17, Audenaert teaches the method of claim 4, wherein block (B) (Page 3, lines 26-33, at least one comonomer that would readily copolymerize with vinylidene fluoride) is selected from the group consisting of: 
- sequences of recurring units derived from vinylidene fluoride and optionally from one or more than one additional fluorinated monomer different from VDF, wherein the amount of recurring units derived from VDF is of 80 to 100 % moles, based on the total moles of recurring units of block (B); 
- sequences of recurring units derived from tetrafluoroethylene and optionally from an additional perfluorinated monomer different from TFE, wherein the amount of recurring units derived from TFE is of 75 to 100 % moles, based on the total moles of recurring units of block (B); 

Regarding Claim 18, Audenaert teaches the method of claim 5, wherein the weight ratio between blocks (A) and blocks (B) in the fluorinated thermoplastic elastomer is comprised between 90:10 and 70:30 (Page 3, lines 33- Page 4, lines 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition as taught by the modified Audenaert to incorporated specific weight ratio between blocks A and B as disclosed by Kishine for the reason set forward in Claim 1. Furthermore, since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/133912 (“Audenaert et al” hereinafter Audenaert), as applied to claim 1 above, and further in view of US6635717 B1 (“Kishine et al” hereinafter Kishine).
Regarding Claim 8, the combination of Audenaert and Kishine teaches the method of Claim 7, wherein the composition (C) (Kishine, Col. 2, lines 24-25, fluorine-containing multi-segment polymer) comprises one or more than one colouring compound selected from the group consisting of a luminescent colouring compound or a non-luminescent colouring (Col. 9, lines 11-16, any coloring agent could be classify as either luminescent or nonluminescent).

Regarding Claim 12, Audenaert teaches the method according to claim 1, but fails to teach said method comprising a further step wherein the object (3D) is submitted to a further step causing the polymer (F-TPE) to chemically crosslink.
However, Kishine teach said method comprising a further step wherein the object (3D) is submitted to a further step causing the polymer (F-TPE) to chemically crosslink (Col. 5, lines 18-21 and Col. 8, lines 11-18, vulcanization (crosslinking) can be carried out by peroxide vulcanization which is a chemical cross linkage).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Audenaert with an additional chemical crosslinking step as taught by Kishine to link two segments together to ensures less elution of elastomeric fluorine-containing polymer chain segment (Col. 2, lines 9-21). 
Regarding Claim 13, the combination of Audenaert and Kishine teaches method of claim 12, wherein composition (C) (Kishine, Col. 2, lines 24-25, fluorine-containing multi-segment polymer) comprises curing systems facilitating cross-linking of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Audenaert with an additional chemical crosslinking step as taught by Kishine for the same reason set forward in Claim 12.  
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/133912 (“Audenaert et al” hereinafter Audenaert) as applied to claim 1 above, and further in view of US 5612419 (“Arcella et al” hereinafter Arcella).
Regarding Claim 3, Audenaert teaches the method of Claim 2, but fails to teach wherein elastomeric block (A) further comprises recurring units derived from at least one bis-olefin (OF) of formula:   
    PNG
    media_image3.png
    16
    206
    media_image3.png
    Greyscale

wherein RA, RB, Rc, RD, RE and RF, equal to or different from each other, are selected from the group consisting of H, F, Cl, C1-C5 alkyl groups and C1-C5 (per)fluoroalkyl groups, and T is a linear or branched C1-C18 alkylene or cycloalkylene group, optionally comprising one or more than one ethereal oxygen atom. 
However, Arcella teaches the elastomeric block (A) further comprises recurring units derived from at least one bis-olefin (OF) (abstract, fluorinated thermoplastic elastomers comprising a monomeric units deriving from a bis-olefine) of formula:   
    PNG
    media_image3.png
    16
    206
    media_image3.png
    Greyscale

wherein RA, RB, Rc, RD, RE and RF, equal to or different from each other, are selected from the group consisting of H, F, Cl, C1-C5 alkyl groups and C1-C5 (per)fluoroalkyl groups (abstract), and T is a linear or branched C1-C18 alkylene or 
Audenaert and Arcella are analogous to the claimed invention because they are in the same field of using fluorine-containing multi-segment polymer as material for building 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of material disclosed by the Audenaert with the elastomeric block as taught by Arcella to increase the mechanical and elastic properties of the material (Col. 1, lines 6-9). 

    PNG
    media_image4.png
    82
    200
    media_image4.png
    Greyscale
Regarding Claim 15, the combination of Audenaert and Arcella teaches the method of Claim 3, Arcella further teaches wherein bis-olefin (OF) is selected from the group consisting of those of any of formulae (OF-1), (OF-2) and (OF-3): (OF-1)   

    PNG
    media_image5.png
    81
    223
    media_image5.png
    Greyscale
wherein j is an integer comprised between 2 and 10, and R1, R2, R3 and R4, equal to or different from each other, are selected from the group consisting of H, F, C1-C5 alkyl groups and C1-C5 (per)fluoroalkyl groups (Col.2, lines 1-11); (OF-2)   

    PNG
    media_image6.png
    81
    206
    media_image6.png
    Greyscale
wherein each of A, equal to or different from each other and at each occurrence, is independently selected from the group consisting of H, F and Cl; each of B, equal to 
wherein E, A and B have the same meaning as defined above, R5, R6 and R7, equal to or different from each other, are selected from the group consisting of H, F, C1-C5 alkyl groups and CI-C5 (per)fluoroalkyl groups.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of material disclosed by the Audenaert with the elastomeric block as taught by Arcella for the same reason set forward in Claim 3.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/133912 (“Audenaert et al” hereinafter Audenaert) as applied to claim 1 above, and further in view of US2019/0344496 (“Bartow et al” hereinafter Bartow). 
Regarding Claim 10, Audenaert teaches the method according to claim 1, but fails to teach wherein the method includes printing layers of a support structure from a support material, and printing layers of the three-dimensional object from the said part material in coordination with the printing of the layers of the support structure, where at least a portion the printed layers of the support structure support the printed layers of the three-dimensional object, and then removing at least a portion of the support structure for obtaining the object (3D).  

Audenaert and Bartow are considered to be analogous to the claimed invention because they are in the same field of using fluorine-containing multi-segment polymer as material for building 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Audenaert to incorporate a supporting structure as taught by Bartow to support the 3D article during the manufacturing process ([0035]).
Regarding Claim 11, Audenaert teaches the method according to claim 1, but fails to teach said method comprising: 
(i) a step of introducing a supply of the part material in a fluid state into a flow passage of a discharge nozzle on a mechanically moveable dispensing head, said nozzle having a dispensing outlet at one end thereof in fluid-flow communication with said flow passage; 

(iii) simultaneously with the dispensing of said part material onto said base member, mechanically generating relative movement of said base member and said dispensing head with respect to each other in a predetermined pattern to form a first layer of said material on said base member; and      
(iv) displacing said dispensing head a predetermined layer thickness distance from said first layer, and 
(v) after the portion of said first layer adjacent said nozzle has cooled and solidified, dispensing a second layer of said part material in a fluid state onto said first layer from said dispensing outlet while simultaneously moving said base member and said dispensing head relative to each other, whereby said second layer solidifies upon cooling and adheres to said first layer to form a three-dimensional article; and 
(vi) forming multiple layers of said part material built up on top of the previously generated layer in multiple passes by repeated sequences of steps (i) to (v), as above detailed.  
However, Bartow teaches said method ([0007]) comprising: 
(i) a step of introducing a supply of the part material in a fluid state into a flow passage (Figure 1, feeding material are feed through the extrusion channel 12 and heated by the heating block 14 to melt the composition which implies the material is in a fluid state [0035]) of a discharge nozzle (Figure 1, extrusion tip 16) on a mechanically moveable dispensing head ([0024], movement of the extrusion head with respect to the 
(ii) dispensing said part material from said dispensing outlet as a continuous, flowable fluid stream at a predetermined temperature above the temperature at which it solidifies ([0036], extrusion tip extrudes the composition in molten form at predetermined temperature [0037]) onto a base member positioned in close proximity to said nozzle ([0025], the composition can be extruded through a nozzle carried by an extrusion head and deposited as a sequence of roads of molten material on a substrate); 
(iii) simultaneously with the dispensing of said part material onto said base member ([0025], the composition can be extruded through a nozzle carried by an extrusion head and deposited as a sequence of roads of molten material on a substrate in an x-y plane),  mechanically generating relative movement of said base member and said dispensing head with respect to each other in a predetermined pattern to form a first layer of said material on said base member ([0025], changing the position of the extrusion head relative to the deposited layers may be carried out by lowering the substrate onto which the layers are deposited); and      
(iv) displacing said dispensing head a predetermined layer thickness distance from said first layer ([0036], the extrusion tip can have a predetermined thickness which implies the thickness of the extruded layer. Also, [0025], the position of the extrusion 
(v) after the portion of said first layer adjacent said nozzle has cooled and solidified ([0025], the extruded composition fuses solidifies upon a drop in temperature), dispensing a second layer of said part material in a fluid state onto said first layer from said dispensing outlet while simultaneously moving said base member and said dispensing head relative to each other ([0025], the process is repeated to form at lease a second layer of the composition on at least a portion of the first layer while changing the position of the extrusion head by lowering the substrate) , whereby said second layer solidifies upon cooling and adheres to said first layer to form a three-dimensional article ([0025], the extruded composition fuses to previously deposited composition as it solidifies upon a drop in temperature to form a three dimensional article); and 
(vi) forming multiple layers of said part material built up on top of the previously generated layer in multiple passes by repeated sequences of steps (i) to (v), as above detailed ([0025], the process can be repeated as many times as necessary to form a three-dimensional article).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combination the method disclosed by the modified Audenaert with the specific manufacturing method step taught by Bartow because the result of combination would have been predictable and each element merely performed he same functions as it does separately. See MPEP 2143 (I)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744